MANDATE
THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 11 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 30, 2015, the cause upon appeal to
revise or reverse your judgment between

Daniel Ortega, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-15-00523-CR     and    Tr. Ct. No. 436539

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion issued this date, this appeal is
DISMISSED. It is ORDERED that no costs shall be assessed against appellant,
in relation to this appeal, because he qualifies as an indigent under TEX. R.
APP. P. 20.1.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on November 30, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853